UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2011 Commission File Number: 000-31557 CIBT Education Group Inc. (Translation of registrant’s name into English) Suite 1200, 777 West Broadway Vancouver, British Columbia, Canada V5Z 4J7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form40-F.Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. On April 19, 2011, CIBT Education Group Inc. (the “Company” or “CIBT”) issued a news release announcing that it has signed a Memorandum of Understanding (‘MOU”) with the Yunnan International Exchange Center (“YNIEC”), a subsidiary of Yunnan Provincial Department of Education, to cooperate on a variety of educational projects. The MOU outlines the scope of cooperation between the parties, including the establishment of aGlobal Learning Center (“GLC”) by the Company at YNIEC that will allow the Company’s subsidiary schools to offer programs to YNIEC’s students, as well as an arrangement for YNIEC to recruit students to study at CIBT and CIBT’s subsidiary schools in Canada. A copy of the news release is attached hereto. EXHIBITS Number Description of Exhibit April 19, 2011 News Release– "CIBT to Establish GLC Partnership with Yunnan International Exchange Center” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIBT Education Group Inc. (Registrant) Date: April 20, 2011 By: /s/ Toby Chu Toby Chu President and Chief Executive Officer
